Citation Nr: 1746998	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-31 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for atrial fibrillation, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left ear hearing loss.

3.  Entitlement to service connection for a low back disability (claimed as arthritis in the lower back).

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

5.  Entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to cervical spine degenerative disc disease with spondylosis.

6.  Entitlement to service connection for right wrist carpal tunnel syndrome, to include as secondary to cervical spine degenerative disc disease with spondylosis.

7.  Entitlement to service connection for a left shoulder disability (claimed as arthritis in the left shoulder), to include as secondary to cervical spine degenerative joint disease with spondylosis.
8.  Entitlement to service connection for a right shoulder disability (claimed as arthritis in the right shoulder), to include as secondary to cervical spine degenerative joint disease with spondylosis.

9.  Entitlement to service connection for vertigo, to include as secondary to PTSD, right ear hearing loss, and tinnitus.


REPRESENTATION

Veteran represented by:	Dana W. Duncan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & Wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  Additional evidence was submitted at the hearing and a waiver of initial RO consideration was given on the record.  A transcript of the proceeding is associated with the electronic claims file.  
In June 2017, the Veteran's representative filed a correspondence requesting an additional 60 days in which to submit medical records and evidence.  As more than 60 days have passed between the request and this decision, the Board finds that it may proceed with consideration of the claims without prejudice to the Veteran.

The issues of entitlement to service connection for right wrist carpal tunnel syndrome, a right shoulder disability, a left shoulder disability and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to service connection for atrial fibrillation, to include as secondary to PTSD.

2. The Veteran does not have a current diagnosis of a left ear hearing loss disability as defined by VA regulations; the evidence is against a finding the Veteran has additional disability caused by VA medical services.

3.  The evidence is against a finding that the Veteran's current disability of the low back had onset in service or is otherwise related to service, to include a motor vehicle accident therein.

4.  The evidence is against a finding that GERD was manifested during service, is related to service, or is related to a service-connected disability.

5.  The Veteran does not have a current diagnosis of left wrist carpal tunnel syndrome.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for atrial fibrillation, to include as secondary to PTSD, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for left ear hearing loss are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 3.385, 17.32 (2016).

3.  The criteria for establishing service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for GERD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for establishing service connection for left wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In May 2017, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal as to entitlement to service connection for atrial fibrillation, to include as secondary to PTSD, before the undersigned at a Travel Board hearing.  This request was reduced to writing in the hearing transcript on record.  See pg. 3 of the transcript.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II.  Compensation under 38 U.S.C.A. § 1151

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a June 2010 correspondence to his doctor, the Veteran indicated he was filing a section 1151 claim based on his belief that the Wausau VA Clinic may have aggravated his hearing loss because they did not immediately send him to see an ear specialist for Prednisone treatment.  He believes the urgency of getting the treatment should have been known by them and explained to him.  Notably, he is service connected for right ear hearing loss. Therefore, the claim only pertains to the left ear.

At a December 2010 VA examination, an audiogram revealed pure tone thresholds measured in decibels as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
25
10
10
25
15

Speech discrimination in the left ear was 96 percent.  The Veteran did not have a hearing loss disability for VA purposes in his left ear at the December 2010 VA examination.  

VA treatment records continue to show asymmetrical, unilateral sensorineural hearing loss and do not indicate that the Veteran has since required a hearing aid for his left ear or that his left ear hearing has significantly worsened.

At his May 2017 hearing before the Board, the Veteran reported being told by his doctor that if VA would have sent him to get prednisone in December 2009, his hearing would not be as bad.  

Upon review of the record, the Board finds that the evidence does not support a finding that the Veteran has a hearing loss disability as defined by VA regulations in his left ear and therefore, further consideration of whether compensation under 38 U.S.C.A. § 1151 is appropriate is not warranted.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has an additional disability due to VA medical treatment; therefore, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Low Back Disability

Service treatment records (STRs) documented the Veteran was involved in a motor vehicle accident in October 1982 while on leave.  He was seen for complaints of shoulder pain and was assessed with shoulder strain.  No mention of back concerns were noted.  In June 1983, the Veteran reported low back pain over three days mostly on the right side.  He stated he had been at a rifle range and the following morning woke up in pain; strain was assessed.  Range of motion was noted to be normal.  The Veteran's separation examination did not indicate continuing disability in the low back.

In a June 2010 statement in support of claim, the Veteran contended that he had arthritis in his lower back that resulted from the 1982 motor vehicle accident.

In December 2010, he underwent a VA examination.  The Veteran indicated if he sat too long or drove, he experienced an ache in the mid-central lumbar spine.  This ache was cleared by walking and aggravated by sitting.  Flexion was slightly limited and the area of ache at the examination was noted to be over L-4 centrally.  The examiner referenced a May 2010 x-ray showing a normal lumbar spine with no fracture or subluxation, no curvature and no significant degenerative changes.  He declined to make a diagnosis stating the Veteran had subjective mechanical low back pain and there was no sign of sciatica.  

In August 2013, the Veteran underwent another VA examination.  Chronic low back sprain or strain was diagnosed.  The Veteran described his motor vehicle accident during service as a head-on collision with a post while not wearing a seatbelt.  He stated he had experienced back pain since that accident.  The examiner reviewed the record and opined that the Veteran's chronic sprain or strain was less likely than not due to the motor vehicle accident during service.  This was because there was a single episode of low back pain in 1983 and no evidence to suggest chronicity thereafter.  The examiner explained that the Veteran's "described mechanism of injury" during the motor vehicle accident did not suggest significant trauma to the low back.  The Veteran's current symptoms were noted likely to be due to age.

In August 2015, an x-ray of the low back showed minor degenerative disc disease, minor scoliosis and progression of disc space narrowing compared with x-rays taken in May 2010.

At his May 2017 hearing before the Board, the Veteran indicated he began having intermittent issues with his back in 1991 that started getting worse in 2008.

Based on review of the evidence, the Board finds that service connection for a low back condition is not warranted.  Initially, there was no indication of injury to the low back at the time of the 1982 motor vehicle accident.   In addition, complaint of back pain in 1983 was precipitated by time at a rifle range and following treatment, there was no indication of continuing or chronic back concerns during service, to include upon separation.  Although the Veteran indicates he first had intermittent problems with his back as early as 1991 (years after separation from service), diagnosis of a chronic condition was not made until August 2013, over 15 years after separation from service.  Notably, in May 2010, x-rays of the back were normal and an examiner declined to make a diagnosis of a low back condition in December 2010.  The Board recognizes diagnosis of mild degenerative disc disease in August 2015.  This is a period of nearly 30 years after separation from service and evidence suggests the development of the disability is most likely due to aging.  Overall, the evidence is against a finding that a low back disability had onset in service.  In addition, there is no indication that the Veteran has or has ever had arthritis (degenerative joint disease) in his low back.  

The Board acknowledges the Veteran's belief that his low back disability should be service connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his back, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of disabilities such as strain, sprain or degenerative disc disease requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether conditions of the back were caused by or are otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in that regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  In any event, the Board finds the adverse medical opinions of record to be the most probative evidence as they were made by a medical professional after a review of examination findings, medical records, and the Veteran's lay statements.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	GERD

STRs do not contain complaints of gastrointestinal symptoms or a diagnosis of GERD.  

Post-service treatment records show diagnosis of GERD in February 2001.  It was noted the Veteran was overweight and drinking quite a bit of coffee.  A history of heavy alcohol use was noted without definite history of alcoholism.  Mental health or psychiatric concerns were not noted.

In a March 2003 VA treatment record, it was indicated that the Veteran was not taking medication for GERD and was diet controlled through restriction of caffeine.

References to anxiety began to appear in VA treatment records in March 2004.  The Veteran was prescribed medication.  It was noted he was anxious about his medical condition.  General Anxiety Disorder and questionable PTSD were assessed in June 2004.  In July 2004, the Veteran indicated he had problems with anxiety "very low" for many years, but since his heart problems manifested, he had started to have it more.  The records show continuing treatment for anxiety prior to a diagnosis of PTSD in September 2010 and grant of service connection in a June 2011 rating decision.

In February 2006, the Veteran again sought treatment for his GERD indicating that after he stopped drinking coffee, it got better.  He explained that he had taken a security guard job and had to be awake overnight and was drinking a whole pot or two of coffee and his GERD was starting to act up again.  The Veteran was counseled regarding his caffeine intake and his weight.  Omeprazole was prescribed.

The Veteran filed a claim for service connection for GERD, to include as secondary to PTSD, in March 2011.  In May 2011, the Veteran underwent a VA examination in connection with his claim.  He reported symptoms of epigastric burning and localized epigastric pain starting around 2000.  The Veteran stated that the reason he believes his symptoms of GERD are related to his PTSD is because he was working a part time job in 2000 that required him to take dead bodies to the morgue and this "brought back" PTSD symptoms, although he worked in the job only 1 to 2 months.  The examiner reviewed the claims file and noted treatment for anxiety beginning in 2004 after a 2001 diagnosis of GERD.  As to whether the Veteran's PTSD caused or aggravated the Veteran's GERD, the examiner stated that GERD pre-existed the Veteran's mental condition and "current medical literature did not connect any GERD symptoms with either General Anxiety Disorder or PTSD."  He concluded that it was more likely that the current severity of GERD is solely due to the natural progress of the condition and other factors unrelated to PTSD such as caffeine abuse, obesity, tobacco use and a history of heavy alcohol use (discontinued in 2008-09 per the Veteran's report).  

At his May 2017 hearing before the Board, the Veteran testified that he had suffered with GERD for 15 to 20 years and took medication every day.  The Veteran argued that GERD and PTSD arose during approximately the same timeframe and he had no had problems with GERD prior to his PTSD "becoming acute."

Upon review, the evidence of record supports a finding that, although it is not questioned that the Veteran has PTSD directly related to service, that such symptomatology did not begin to acutely appear until after the diagnosis of GERD.  The record shows that GERD became a problem because of the Veteran's coffee intake and that his psychiatric symptomatology, although present, did not become acute until several years thereafter.  Also absent from the record is a medical link between the severity of GERD and the Veteran's PTSD.  Importantly, the VA examiner concluded that it was more likely that the current severity of GERD is solely due to the natural progress of the condition and other factors unrelated to PTSD.  The severity of GERD appears to be most likely linked to the Veteran's intake of caffeine and other factors rather than his experience of mental health symptoms.

The Board acknowledges the Veteran's belief that his GERD should be service connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his epigastric symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of disabilities such as GERD requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether GERD was caused by, worsened by, or is otherwise related to his PTSD. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in that regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  In any event, the Board finds the adverse medical opinion of record to be the most probative evidence as it was made by a medical professional after a review of examination findings, medical records, and the Veteran's lay statements.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Left Wrist Carpal Tunnel Syndrome

In May 2011, the Veteran sought private treatment because both hands were falling asleep.  He indicated he was pursuing a worker's compensation claim because he did a lot of keyboarding at his job as a chemical salesman.  He indicated onset in December 2010.  Wrist x-rays were normal and failed to show carpal instability or acute osseous abnormalities.  The assessment was bilateral hand numbness with possible median nerve compression, ulnar nerve compression and possible cervical radiculopathy.  Following sensory and motor nerve conduction studies and a needle EMG study, it was determined the Veteran had mild to borderline carpal tunnel on the right, but no evidence of the disability on the left.  The doctor was suspicious that much of the Veteran's hand pain and numbness might be related to nerve irritation coming from the neck.  Thereafter, cervical radiculopathy was identified with disc protrusion at the C5-6 levels with possible borderline right carpal tunnel syndrome.

VA examinations in October 2011 and August 2013 along with VA treatment records as recent as June 2017 do not show a diagnosis of left wrist carpal tunnel syndrome.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a diagnosis of left wrist carpal tunnel syndrome, service connection for that disability cannot be granted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for left wrist carpal tunnel syndrome must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for entitlement to service connection for atrial fibrillation is dismissed.

Compensation for left ear hearing loss under 38 U.S.C.A. § 1151 is denied.

Service connection for a low back disability is denied.

Service connection for GERD is denied.

Service connection for left wrist carpal tunnel syndrome is denied.


REMAND

The Board regrets additional delay, but finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the remaining claims.

Regarding right wrist carpal tunnel syndrome, the record reflects a diagnosis of mild or borderline right carpal tunnel syndrome in 2011.  On VA examination in August 2013, it was noted that the Veteran's prior history of right carpal tunnel syndrome had resolved.  The examiner noted reports of bilateral hand numbness in 1985, but also noted the Veteran's work history involving keyboarding, and stated a nexus to military service could not be established.  The Board has a duty to consider all theories of entitlement to the benefits sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  In addition, a "current" disability for VA service-connected compensation benefits includes any disability that has been diagnosed during the course of the appeal, meaning since the claim was filed, even if the disability resolves during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds it appropriate to seek an opinion regarding any potential relationship between the Veteran's diagnosed right carpal tunnel syndrome and his service-connected cervical spine degenerative disc disease. 

Regarding the bilateral shoulders, the Veteran alleges he currently has conditions affecting both shoulders caused by a motor vehicle accident during service in 1982.  See June 2010 Statement in Support of Claim.  In May 2010, the Veteran sought treatment for left shoulder pain which he stated started about a month prior.  Bursitis was mentioned, but an x-ray of the left shoulder was normal.  In December 2012, the Veteran testified before a Decision Review Officer at the RO.  He indicated he drove off the road into a post without a seatbelt in 1982.  At the time, he felt sore around his shoulders.  STRs reveal that the Veteran did complain of shoulder tenderness at the time and was diagnosed with strain.  Thus far, the claims have been denied because VA examiners in December 2010 and August 2013 were unable to diagnose distinct shoulder disabilities and implied that the pain the Veteran was feeling in his shoulders was a symptom of his service-connected cervical spine condition.  In a July 2014 VA treatment record, the Veteran was assessed with right shoulder impingement.  At his hearing before the Board in May 2017, the Veteran indicated he had been given injections in his shoulders and his doctor indicated he had bursitis.  As mentioned, the Board has a duty to consider all theories of entitlement.  See Szemraj, 357 F.3d 1370.  The Board finds that there is evidence of currently diagnosed disabilities of the shoulders, to include impingement at least on the right and bilateral bursitis.  The Board finds it appropriate to remand the claim for a new VA examination to assess the Veteran's shoulders and determine whether it is at least as likely as not that impingement, bursitis or some other diagnosed shoulder condition is directly related to service or is caused by or aggravated by his service-connected cervical spine degenerative disc disease.

Regarding entitlement to service connection for vertigo, the Board finds remand is appropriate to schedule the Veteran for a new VA examination given the arguments at his May 2017 hearing before the Board that he still experiences vertigo and it may be secondary to his service-connected tinnitus.  The claim was denied based on a finding at a December 2010 VA examination that the Veteran did not have a diagnosis of chronic vertigo, although the Veteran's treatment records did show a past history of vertigo.  The examiner opined that the condition was not related to any of the Veteran's service-connected conditions because of a history of sudden onset (in 2009) and relief with treatment.  However, at his hearing before the Board in May 2017, the Veteran indicated he still experiences vertigo.  He stated it occurred weekly, sometimes daily lasting 40 minutes and was associated with nausea sometimes.  The Board finds that there is not yet an adequate opinion of record regarding whether the Veteran's vertigo and/or dizziness is at least as likely as not caused by or aggravated by a service connected disability, to include PTSD, right ear hearing loss and/or tinnitus.  Therefore, remand is appropriate.

On remand, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the electronic claims file.

2.  Refer the Veteran's claims file to an appropriate medical professional for an opinion regarding the etiology of the Veteran's right wrist carpal tunnel syndrome that was diagnosed during the appeal period.
If the examiner deems that a new examination is warranted, one should be scheduled and any diagnostic tests deemed appropriate should be conducted.

Following review of the claims file, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right wrist carpal tunnel syndrome was (1) caused or (2) aggravated beyond its natural progression by his service-connected cervical spine degenerative disc disease with spondylosis.

Opinions as to causation and aggravation must be provided.  

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Schedule the Veteran for a VA examination to determine the etiology any currently diagnosed left and/or right shoulder disabilities. 

Following review of the claims file, the examiner is asked to address whether the Veteran has a diagnosed disability in his left and/or right shoulders, to include impingement and bursitis.  For each diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the shoulder condition had onset in service or is otherwise related to service, to include a motor vehicle accident in 1982 and/or whether it was (1) caused or (2) aggravated beyond its natural progression by his service-connected cervical spine degenerative disc disease with spondylosis.

Opinions as to causation and aggravation must be provided.  

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's vertigo, which he stated at his May 2017 Board hearing he still experiences. 

Following review of the claims file, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's vertigo is (1) caused or (2) aggravated beyond its natural progression by his service-connected PTSD, right ear hearing loss and/or tinnitus.

Opinions as to causation and aggravation must be provided for each of the service-connected disabilities.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  When the development requested has been completed, readjudicate the Veteran's claims.  If the benefits sought are not granted, furnish the Veteran and his attorney with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


